DETAILED ACTION
 	Claims 1-4 are pending. This action is in response to the amendment filed 1/21/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/2021 has been entered.
 				Response to Arguments
Applicant’s arguments, see pages filed 1/21/2021, with respect to the rejection(s) of claim(s) have been fully considered and are not persuasive.  Therefore, the rejections have been maintained.  In addition, upon further consideration, a new ground(s) of rejection is made with Shima in view of Patel.
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Here, the examiner is not utilizing the seal from Albrecht, but rather only the relative location of the groove with respect to a single sealing surface, as shown in Figure 16 of Albrecht a single groove matches with a single vertical sealing surface where sealing ring 16 mates with ring 90’.  The primary reference to Shima already teaches the use of a flat seal 37 in a groove but the mating interface interacts with two distinct sealing surfaces, surfaces of 86 and 4/11 abutting seal 37, as shown below in the prior art Fig. 2. The groove of Shima is therefore modified by the teachings of Albrecht to relocate the groove in a manner that it seals on a singular mating surface which provides for the manufacturing of a single seal surface interacting with the sealing ring to permit better focus of the manufacturing of only one sealing surface to reduce 
Furthermore, it has been held that rearranging parts of an invention, such as a groove location in this case, involves only routine skill in the art. In re Japikse, 86 USPQ 70. 

    PNG
    media_image1.png
    1113
    794
    media_image1.png
    Greyscale



Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection relying on Patel does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Since applicant’s amendment necessitated the new grounds for rejection, this action has been made Non-Final.



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Shima et al. (US 2015/0034195) in view of Albrecht (US 5338075).
Regarding claim 1, Shima et al. disclose a valve device, (as shown in Figure 2) comprising: a body (4,11) having a gas flow passage that establishes communication between an interior and an exterior of a gas tank (2) in which high-pressure gas is stored; a joint (6) that is attached to the body and that connects a pipeline (7) to the gas flow passage; a check valve (16) that restrains the gas inside the gas tank from flowing backward from the gas flow passage toward the joint and that is equipped with a valve seat (83) having a valve hole (87) and a valving element (93) for opening/closing the valve hole; a valve seat fixation member (86) that fixes the valve seat to the body, that has a communication hole (97) communicating with the valve hole, and that has an outer peripheral surface on which an external thread (para.0038) is provided; and a sealing member (37), wherein the body has an attachment hole (21) that attaches the joint and the valve seat fixation member from an outside of the body in a sequence of the joint and the valve seat fixation member, and that has an inner peripheral surface in which an internal thread (para.0038) screwed to the external thread of the valve seat 
the sealing member (37) having an outer peripheral edge (the outermost edge of 37) seals on both the valve seat fixation member (86) and the body (4,11) as shown in Figure 2,  the screwed region (21/22) being blocked from a pressure in the gas flow passage by the valve seat and the sealing member (37).
although Shima et al. are silent to having;
an outer peripheral edge of the sealing member is located radially inward of a screwed region of the internal thread of the attachment hole and the external thread of the valve seat of the fixation member.
Albrecht teaches the use of a seal (16, see Fig. 16) having an outer peripheral edge (the outermost diameter of 16) of a sealing member is located radially inward of an outer region (the outermost diameter region of 90’, see Fig. 16) of the connecting fitting (12) it is installed within, and sealing on a single face surface (the vertical abutting face surface 90’). Figures 1-3 further disclose an oring seal where the internal thread intersects with the oring.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to increase the diameter of the valve seat fixation member of Shima to have a single face sealing surface as taught by Albrecht to have an outer peripheral edge of the sealing member is located radially inward of a screwed region of the internal thread of the attachment hole and the external thread of the valve seat of the fixation member.

 	Furthermore, it has been held that rearranging parts of an invention, such as a groove location in this case, involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 2, the combined device of Shima et al. and Albrecht disclose all of the features of the claimed invention and Shima et al. disclose the joint has, at a tip portion (42) of the joint that faces the valve seat fixation member, a sealing member accommodation portion (the portion of 42 surrounding 37) that accommodates the sealing member, and the sealing member is compressed between the joint and the valve seat fixation member although is silent to having that the tip portion is abutting on an end surface of the valve seat fixation member that the tip portion faces.  
Shima et al. disclose in Figure 4, the tip portion (42/31,112) is abutting on an end surface (the inner end surface of 105) of the valve seat fixation member that the tip portion faces.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to relocate the tip portion of Figure 1 from abutting to the body, to abut on an end surface of the valve seat fixation member that the tip portion 
 	Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the tip portion is abutting on an end surface of the valve seat fixation member that the tip portion faces, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v.TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 3, the combined device of Shima et al. and Albrecht disclose all of the features of the claimed invention, Shima et al. disclose, wherein the tip portion (42) of the joint that faces the valve seat fixation member is formed in a shape of a cylinder, and the joint has, on an outer periphery (the leftmost part of 42 surrounding 37) of the tip portion, a tapered surface (the figure depicts exterior sharp corners, however, inherently a chamfer, typically 45 degree or also referred to as a break, such as “break all corners” as is old and well known in the fluid handling valve manufacturing art, is on an outer periphery as part of the typical machining process so a sharp corner does not exist on an end) is on an outer periphery that is formed such that an outer diameter of the tip portion gradually decreases as a distance to the valve seat fixation member shortens.  
 and Albrecht,  Shima et al. disclose  in the top view of Figure 2, the joint has a throttle valve mechanism (as shown below, the inner valve mechanism within part 41 is identically the same as the valve mechanism within 41 of Figure 4 in the instant application), the joint has, on an axis of the communication hole inside the joint, a throttle valve mechanism accommodation hole in which the throttle valve mechanism is accommodated, the throttle valve mechanism includes a columnar flow passage formation member that is provided with a communication passage communicating with the communication hole and that forms a gas flow passage communicating with the communication passage by being accommodated with a gap from an inner peripheral surface of the throttle valve mechanism accommodation hole, a cylindrical filter portion that picks up foreign matter between the communication passage and the gap is provided in such a manner as to surround the columnar flow passage formation member, the cylindrical filter portion has a cylindrical filter, an annular gasket that restrains foreign matter from entering the communication passage from between the annular gasket and both end portions of the cylindrical filter by being arranged in such a manner as to sandwich both the end portions of the cylindrical filter, and an annular fixation member that is fitted to the columnar flow passage formation member with the annular gasket compressed between the annular fixation member and both the end portions of the cylindrical filter, and the annular fixation member abuts on the sealing member.  
 	Claim 3 is being rejected in an alternative manner should the above rejection for claim 3 not be found persuasive. Regarding claim 3, the combined device of Shima et al. and Albrecht disclose all of the features of the claimed invention, Shim et al. disclose 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a chamfer as taught by Figure 6 of Shima et al. in the combined device of Shima et al. and Albrecht, onto the embodiment shown in Figure 2 of Shima et al., to have a tip portion with a tapered surface is on an outer periphery that is formed such that an outer diameter of the tip portion gradually decreases as a distance to the valve seat fixation member shortens, in order to reduce the occurrences of raised burrs on a sharp corner which come as a result of material handling processes during machining, stocking and assembly and thereby reduce the occurrence of parts not properly assembling because of raised edges/burrs and to minimize handling accidents to associates during the assembly process.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Shima et al. (US 2015/0034195) in view of Patel (US 4867489).
Regarding claim 1, Shima et al. disclose a valve device, (as shown in Figure 2) comprising: a body (4,11) having a gas flow passage that establishes communication between an interior and an exterior of a gas tank (2) in which high-pressure gas is stored; a joint (6) that is attached to the body and that connects a pipeline (7) to the gas flow passage; a check valve (16) that restrains the gas inside the gas tank from flowing backward from the gas flow passage toward the joint and that is equipped with a valve seat (83) having a valve hole (87) and a valving element (93) for opening/closing the valve hole; a valve seat fixation member (86) that fixes the valve seat to the body, that has a communication hole (97) communicating with the valve hole, and that has an outer peripheral surface on which an external thread (para.0038) is provided; and a sealing member (37), wherein the body has an attachment hole (21) that attaches the joint and the valve seat fixation member from an outside of the body in a sequence of the joint and the valve seat fixation member, and that has an inner peripheral surface in which an internal thread (para.0038) screwed to the external thread of the valve seat fixation member is provided, the sealing member, which maintains air tightness between the joint and the valve seat fixation member, is provided in a compressed state between the joint and the valve seat fixation member, and 
the sealing member (37) having an outer peripheral edge (the outermost edge of 37) seals on both the valve seat fixation member (86) and the body (4,11) as shown in Figure 2,  the screwed region (21/22) being blocked from a pressure in the gas flow passage by the valve seat and the sealing member (37).
although Shima et al. are silent to having;
an outer peripheral edge of the sealing member is located radially inward of a screwed region of the internal thread of the attachment hole and the external thread of the valve seat of the fixation member.
Patel teaches the use of a seal (22, see Fig. 2, “lathe cut”, col.3, lns. 32-40) having an outer peripheral edge (the outermost diameter of 22) of a sealing member (22) is located radially inward of an outer region (the outermost diameter region of 20, see Fig. 2) of the connecting fitting (10/14) it is installed within, and sealing on a single face surface (the vertical abutting face surface 19). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to relocate the diameter of the valve seat fixation member of Shima to have a single face sealing surface as taught by Patel to have an outer peripheral edge of the sealing member is located radially inward of a screwed region of the internal thread of the attachment hole and the external thread of the valve seat of the fixation member.
The groove of Shima is therefore modified by the teachings of Patel to relocate the groove in a manner that it seals on a singular mating surface which provides for the manufacturing of a single seal surface interacting with the sealing ring to permit better focus of the manufacturing of only one sealing surface to reduce the number of permissible leak paths during the use of the device, and since it has been held that rearranging parts of an invention, such as a groove location in this case, involves only routine skill in the art. In re Japikse, 86 USPQ 70.


Shima et al. disclose in Figure 4, the tip portion (42/31,112) is abutting on an end surface (the inner end surface of 105) of the valve seat fixation member that the tip portion faces.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to relocate the tip portion of Figure 1 from abutting to the body, to abut on an end surface of the valve seat fixation member that the tip portion faces, as taught in Figure 4, since it has been held that rearranging parts of an invention involves only routine skill in the art. 
 	
 	Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the tip portion is abutting on an end surface of the valve seat fixation member that the tip portion faces, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v.TEC Systems, 

Regarding claim 3, the combined device of Shima et al. and Patel disclose all of the features of the claimed invention, Shima et al. disclose, wherein the tip portion (42) of the joint that faces the valve seat fixation member is formed in a shape of a cylinder, and the joint has, on an outer periphery (the leftmost part of 42 surrounding 37) of the tip portion, a tapered surface (the figure depicts exterior sharp corners, however, inherently a chamfer, typically 45 degree or also referred to as a break, such as “break all corners” as is old and well known in the fluid handling valve manufacturing art, is on an outer periphery as part of the typical machining process so a sharp corner does not exist on an end) is on an outer periphery that is formed such that an outer diameter of the tip portion gradually decreases as a distance to the valve seat fixation member shortens.  
 	
 	Regarding claim 4, in the combined device of Shima et al. and Patel,  Shima et al. disclose  in the top view of Figure 2, the joint has a throttle valve mechanism (as shown below, the inner valve mechanism within part 41 is identically the same as the valve mechanism within 41 of Figure 4 in the instant application), the joint has, on an axis of the communication hole inside the joint, a throttle valve mechanism accommodation hole in which the throttle valve mechanism is accommodated, the throttle valve mechanism includes a columnar flow passage formation member that is provided with a communication passage communicating with the communication hole 
 	Claim 3 is being rejected in an alternative manner should the above rejection for claim 3 not be found persuasive. Regarding claim 3, the combined device of Shima et al. and Patel disclose all of the features of the claimed invention, Shim et al. disclose wherein the tip portion (42) of the joint that faces the valve seat fixation member is formed in a shape of a cylinder, and the joint has, on an outer periphery (the leftmost part of 42 surrounding 37) of the tip portion, a tapered surface (the figure depicts exterior sharp corners, however, inherently a chamfer, typically 45 degree or also referred to as a break, such as “break all corners” as is old and well known in the fluid handling valve manufacturing art, is on an outer periphery as part of the typical machining process so a sharp corner does not exist on an end) is on an outer periphery that is formed such that an outer diameter of the tip portion gradually decreases as a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a chamfer as taught by Figure 6 of Shima et al. in the combined device of Shima et al. and Patel, onto the embodiment shown in Figure 2 of Shima et al., to have a tip portion with a tapered surface is on an outer periphery that is formed such that an outer diameter of the tip portion gradually decreases as a distance to the valve seat fixation member shortens, in order to reduce the occurrences of raised burrs on a sharp corner which come as a result of material handling processes during machining, stocking and assembly and thereby reduce the occurrence of parts not properly assembling because of raised edges/burrs and to minimize handling accidents to associates during the assembly process.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references, on the attached 892 form, of Wolfram to Horsfall disclose end fittings having similar single flat face sealing joints.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/CRAIG J PRICE/           Primary Examiner, Art Unit 3753